EXHIBIT 10.02

 

 

 

PURCHASE AND CONTRIBUTION AGREEMENT

dated as of April 19, 2013

between

MARTIN MARIETTA MATERIALS, INC.

as Seller and as Servicer

and

MARTIN MARIETTA FUNDING LLC,

as Buyer

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND RELATED MATTERS

 

         

SECTION 1.1

  Defined Terms      1   

SECTION 1.2

  Other Interpretive Matters      2    ARTICLE II    AGREEMENT TO PURCHASE, SELL
AND CONTRIBUTE   

SECTION 2.1

  Purchase, Sale and Contribution      2   

SECTION 2.2

  Timing of Purchases      2   

SECTION 2.3

  Purchase Price      2   

SECTION 2.4

  No Recourse or Assumption of Obligations; Sale and Intent of the Parties     
3    ARTICLE III    ADMINISTRATION AND COLLECTION   

SECTION 3.1

  Martin Marietta to Act as Servicer, Contracts      3   

SECTION 3.2

  Deemed Collections      4   

SECTION 3.3

  Actions Evidencing Purchases      5   

SECTION 3.4

  Application of Collections      6    ARTICLE IV    REPRESENTATIONS AND
WARRANTIES   

SECTION 4.1

  Mutual Representations and Warranties      6   

SECTION 4.2

  Additional Representations and Warranties of Seller      7    ARTICLE V   
GENERAL COVENANTS   

SECTION 5.1

  Mutual Covenants      11   

SECTION 5.2

  Additional Covenants of Seller      12   

SECTION 5.3

  Negative Covenants of Seller      14    ARTICLE VI    TERMINATION OF PURCHASES
  

SECTION 6.1

  Voluntary Termination      16   

SECTION 6.2

  Automatic Termination      16   

 

i



--------------------------------------------------------------------------------

ARTICLE VII    INDEMNIFICATION   

SECTION 7.1

  Seller’s Indemnity      16   

SECTION 7.2

  Contribution      18    ARTICLE VIII    MISCELLANEOUS   

SECTION 8.1

  Amendments, etc.      19   

SECTION 8.2

  No Waiver; Remedies      19   

SECTION 8.3

  Notices, Etc.      19   

SECTION 8.4

  Binding Effect; Assignment      19   

SECTION 8.5

  Survival      19   

SECTION 8.6

  Costs, Expenses and Taxes      19   

SECTION 8.7

  Execution in Counterparts; Integration      20   

SECTION 8.8

  GOVERNING LAW      20   

SECTION 8.9

  WAIVER OF JURY TRIAL      20   

SECTION 8.10

  CONSENT TO JURISDICTION      20   

SECTION 8.11

  No Proceedings      20   

SECTION 8.12

  No Recourse Against Other Parties      21   

SECTION 8.13

  Grant of Security Interest      21   

SECTION 8.14

  Severability      21   

 

ANNEX 1

  Schedule of Originators and Related UCC Details   

ANNEX 2

  Lock-Box Information   

ANNEX 3

  Notice Information   

 

ii



--------------------------------------------------------------------------------

PURCHASE AND CONTRIBUTION AGREEMENT

THIS PURCHASE AND CONTRIBUTION AGREEMENT dated as of April 19, 2013 (this
“Agreement”) is between MARTIN MARIETTA MATERIALS, INC., a North Carolina
corporation (“Martin Marietta”), as seller (“Seller”), and as initial servicer
(in such capacity, the “Servicer”), and MARTIN MARIETTA FUNDING LLC, a Delaware
limited liability company (the “Buyer”). For good and valuable consideration,
the sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS AND RELATED MATTERS

SECTION 1.1          Defined Terms.  In this Agreement, unless otherwise
specified: (a) capitalized terms are used as defined in (or by reference in)
Exhibit I to the Credit and Security Agreement dated as of the date hereof (as
amended, restated, modified or otherwise supplemented from time to time, the
“Credit and Security Agreement”) among Buyer, as borrower, Martin Marietta, as
servicer, SunTrust Bank, a Georgia banking corporation (“SunTrust”), as
administrative agent (in such capacity, the “Administrative Agent”) and SunTrust
and each other commercial paper conduit and financial institution from time to
time a party thereto as lenders, and (b) as used in this Agreement, unless the
context otherwise requires, the following terms have the meanings indicated
below:

“Automatic Termination Date” means the earlier to occur of the Facility
Termination Date or the Amortization Date under the Credit and Security
Agreement.

“Contract” means a contract (including any purchase order or invoice) originally
between an Originator and any Person pursuant to or under which such Person
shall be obligated to make payments to such Originator with respect to the sale
of goods or the furnishing of services from time to time. A “related” Contract
with respect to a Receivable means a Contract under which such Receivable arises
or which is relevant to the collection or enforcement of such Receivable.

“Deemed Collections” has the meaning given in Section 3.2(a).

“Excluded Receivables” means (i) any right to payment arising under any lease
and (ii) any right to payment that would otherwise constitute a Receivable for
which the related Obligor is Tate & Lyle Americas LLC.

“Initial Transfer Date” has meaning given in Section 2.1.

“Originator” means Seller and each Person identified as an “Originator” on Annex
1.

“Originator Sale Agreement” means the Originator Sale Agreement, dated as of the
date hereof, by and among Seller and the other Originators, as the same may be
amended, restated, modified or otherwise supplemented from time to time.

“Purchase Price” has the meaning given in Section 2.3(a).



--------------------------------------------------------------------------------

“Receivables” means any right to payment (other than Excluded Receivables) from
an Obligor, whether constituting an account, chattel paper, instrument or a
general intangible, arising from the sale of goods and/or provision of services
by an Originator pursuant to a Contract, including the right to payment of any
interest, finance charges and other payment obligations of such Obligor with
respect thereto.

“Seller Indemnified Amounts” has the meaning given in Section 7.1(a).

“Seller Indemnified Party” has the meaning given in Section 7.1(a).

SECTION 1.2          Other Interpretive Matters.  The interpretation of this
Agreement, unless otherwise specified, is subject to the interpretive guidelines
set forth in Exhibit I to the Credit and Security Agreement.

ARTICLE II

AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE

SECTION 2.1          Purchase, Sale and Contribution. Upon the terms and subject
to the conditions set forth in this Agreement, on the date hereof (the “Initial
Transfer Date”), Seller hereby sells or contributes, as applicable, to Buyer,
and Buyer hereby purchases or acquires from Seller all of Seller’s right, title
and interest in, to and under the Receivables and the Related Security, in each
case whether now owned or existing, hereafter arising, acquired or originated,
or in which Seller now or hereinafter has any rights, and wherever so located.

SECTION 2.2          Timing of Purchases.   All of the Receivables existing at
the opening of Seller’s business on the Initial Transfer Date are hereby sold or
contributed, as applicable, to Buyer on such date in accordance with the terms
hereof. On and after the Initial Transfer Date until the Automatic Termination
Date, each Receivable shall be sold or contributed, as applicable, to Buyer
immediately (and without further action by any Person) upon the creation,
origination or acquisition of such Receivable by Seller. The Related Security
with respect to each Receivable shall be sold or contributed, as applicable, at
the same time as such Receivable, whether such Related Security exists at such
time or arise, are created, acquired or are originated thereafter. Seller hereby
relinquishes all title and control over each such Receivable upon the transfer
of such Receivable to Buyer hereunder.

SECTION 2.3          Purchase Price.  (a)  The purchase price for the
Receivables and the Related Security shall equal the Outstanding Balance of the
Receivables and the fair market value of the Related Security plus any premium
or minus any discount agreed to between Seller and Buyer at the time of purchase
or acquisition (the “Purchase Price”).

(b)    Buyer shall pay the Purchase Price due on any day in cash; provided,
however, to the extent that Buyer does not have funds available to pay such
amount of Purchase Price due on any day in cash in full, Seller and Buyer shall
agree that the Receivables allocable to the amount of such insufficiency shall
be deemed to have been transferred by Seller to Buyer as a capital contribution,
in return for an increase in the value of the equity interest in Buyer held by
Seller.

(c)    In connection with each such transfer, Buyer and Seller shall record on
or prior to the Monthly Reporting Date immediately following such transfer, and
make such record available to the Administrative Agent upon its reasonable
request, the portion, if any, of the Purchase Price paid pursuant to clause (b)
above, and the portion, if any, treated as a capital contribution for the
related calendar month.

 

2



--------------------------------------------------------------------------------

SECTION 2.4          No Recourse or Assumption of Obligations; Sale and Intent
of the Parties.  (a)   Except as specifically provided in this Agreement, the
purchase and sale or contribution, as applicable, of Receivables and Related
Security under this Agreement shall be without recourse to Seller. Seller and
Buyer intend the transactions hereunder to constitute absolute and irrevocable
true sales and/or valid contributions, as applicable, of Receivables and the
Related Security by Seller to Buyer, providing Buyer with the full risks and
benefits of ownership of the Receivables and Related Security (such that the
Receivables and the Related Security would not be property of Seller’s estate in
the event of Seller’s bankruptcy).

(b)    In the event Seller becomes obligated under the Transaction Documents or
any other agreement to pay any amount to any account bank or any other party as
a result of any Obligor’s failure to make payments on the Receivables or Related
Security, as a result of such Obligor’s check or other payment failing to clear
as a result of insufficient funds or otherwise due to the credit risk of such
Obligor (other than as a result of any breaches of representations or warranties
made by Seller in connection with the sale of such Receivables or Related
Security hereunder), Buyer shall be obligated to promptly reimburse any such
amounts to Seller. Any such amounts may, at the election of Seller, be included
in the Purchase Price payable by Buyer or deemed to be a capital contribution
made by Seller to Buyer pursuant to Section 2.3.

(c)    None of Buyer, the Administrative Agent, the Servicer (in its capacity as
such) or the Lenders have any obligation or liability to any Obligor or other
customer or client of Seller or any Originator (including any obligation to
perform any of the obligations of Seller or any Originator under any Receivables
or Related Security).

ARTICLE III

ADMINISTRATION AND COLLECTION

SECTION 3.1          Martin Marietta to Act as Servicer, Contracts.  (a) Martin
Marietta shall be initially responsible for the servicing, administration and
collection of the Receivables and the Related Security for the benefit of Buyer
and for the benefit of the Administrative Agent (as Buyer’s assignee) on behalf
of the Lenders, all on the terms set out in (and subject to any rights to
terminate Martin Marietta as the Servicer and appoint a successor servicer
pursuant to) the Credit and Security Agreement.

(b)    Buyer and Seller hereby grant to the Servicer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of Buyer or Seller, as the case may be, any and all steps which are
necessary or advisable to endorse, negotiate, enforce, or otherwise realize on
any writing or other right of any kind held or transmitted by Buyer or Seller or
transmitted or received by Buyer or Seller in connection with any Receivable and
any Related Security (including under the related Records).

(c)    Seller shall perform all of its obligations under the Receivables and
Related Security (including under the related Records) to the same extent as if
the Receivables had not been sold or contributed, as applicable, hereunder and
the exercise by each of Buyer, the Servicer, the Administrative Agent or any of
their respective designees of its rights hereunder or under the Credit and
Security Agreement shall not relieve Seller from any such obligations.

 

3



--------------------------------------------------------------------------------

SECTION 3.2          Deemed Collections.  (a) If on any day:

(i)    the Outstanding Balance of any Receivable originated by Seller or any
Originator is reduced or cancelled (in each case other than any reduction or
cancellation that would constitute credit recourse for uncollectible
Receivables): (A) as a result of any defective, returned or rejected goods or
services, any cash discount or any other adjustment by Seller, any Originator or
any Affiliate thereof (other than as a result of the receipt of Collections), or
as a result of any governmental or regulatory action, (B) as a result of a
setoff or credit in respect of any claim by the Obligor thereof (whether such
claim or credit arises out of the same or a related or an unrelated transaction)
or any other reason not related to the financial inability of the Obligor to
pay, (C) on account of the obligation of Seller, any Originator or any Affiliate
thereof to pay to the related Obligor any warranty claim, rebate or refund,
(D) because it is less than the amount included in calculating the Borrowing
Base for purposes of any Settlement Report (other than as a result of the
receipt of Collections or such Receivable becoming a Defaulted Receivable); or

(ii)   any of the representations or warranties with respect to any Receivable
made by Seller in Section 4.2(a), Section 4.2(c) (with respect to information
provided by such Originator with respect to the Receivables sold by it),
Sections 4.2(d) through (g), Sections 4.2(i) through (l) or Section 4.2(n) were
untrue when made with respect to such Receivable;

then, on such day, Seller shall be deemed to have received a Collection of such
Receivable:

(1) in the case of clauses (i)(A) through (D) above, in the amount of such
reduction or cancellation in the Outstanding Balance of such Receivable; or

(2) in the case of clause (ii) above, in the amount of the entire Outstanding
Balance of the relevant Receivable (as determined immediately prior to the
applicable event) with respect to which such representations or warranties of
Seller are or were untrue.

 

4



--------------------------------------------------------------------------------

Collections deemed received by Seller under this Section 3.2(a) are herein
referred to as “Deemed Collections”.

(b)    Not later than the first Business Day after Seller is deemed pursuant to
this Section 3.2 to have received any Deemed Collections, Seller shall transfer
to Buyer immediately available funds in the amount of such Deemed Collections or
to the Servicer to make such application on Buyer’s behalf with respect to such
funds as may be required by the Credit and Security Agreement. Upon receipt of
the amount set forth in this clause (b) with respect to any Receivable with
respect to which the event set forth in clause (a)(ii) above shall have
occurred, Buyer shall, without further action, be deemed to have reconveyed such
Receivable to Seller as soon as such Receivable is released to it by the
Administrative Agent. In the event Buyer receives or has received any payments
in respect of any portion of a Receivable reconveyed to Seller hereunder, Buyer
shall promptly remit such payments to Seller for distribution to the related
Originator. Such amounts may be set off against any amounts owed by Seller to
Buyer under this Section 3.2(b) and until so remitted or set off, shall be
deemed held in trust for Seller and the related Originator.

SECTION 3.3          Actions Evidencing Purchases.  (a)  On or prior to the
Initial Transfer Date, Seller shall mark its master data processing records
evidencing Receivables and related Contracts with a legend, acceptable to Buyer
and the Administrative Agent, evidencing that the Receivables have been
transferred in accordance with this Agreement and the other Transaction
Documents and neither Seller nor the Servicer shall change or remove such
notation without the consent of Buyer and the Administrative Agent. In addition,
Seller agrees that from time to time, at its expense, it will promptly execute
and deliver all further instruments and documents, and take all further action
that Buyer or its assigns may request in order to perfect, protect or more fully
evidence the purchases, sales and contributions hereunder, or to enable Buyer or
its assigns to exercise or enforce any of their respective rights with respect
to the Receivables and the Related Security conveyed hereunder. Without limiting
the generality of the foregoing, Seller will upon the request of Buyer or its
assigns: (i) authorize and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate; and (ii) upon and after the
occurrence of an Amortization Event, mark conspicuously each Contract evidencing
each Receivable conveyed by it hereunder with a legend, acceptable to Buyer and
the Administrative Agent, evidencing that the related Receivables have been
transferred in accordance with this Agreement and the other Transaction
Documents.

(b)    Seller hereby authorizes Buyer, its assignees or their respective
designee (i) to file one or more financing or continuation statements, and
amendments thereto and assignments thereof, relative to all or any of the
Receivables and the Related Security now existing or hereafter arising in the
name of Seller and (ii) to the extent permitted by the Credit and Security
Agreement, to notify Obligors of the assignment of the Receivables and the
Related Security.

(c)    Without limiting the generality of subsection (a), Seller hereby
authorizes Buyer, its assignees or their respective designee to file or cause to
be filed appropriate continuation statements prior to the fifth anniversary of
the date of filing of

 

5



--------------------------------------------------------------------------------

the financing statements filed in connection with the Initial Transfer Date or
any other financing statement filed pursuant to this Agreement or the Credit and
Security Agreement for so long as such agreements remain in effect, until the
Facility Termination Date shall have occurred and the related Liquidation Period
has ended.

SECTION 3.4          Application of Collections.  Unless Buyer instructs
otherwise, any payment by an Obligor in respect of any indebtedness owed by it
to Seller shall, except as otherwise specified in writing by such Obligor
(whether before or after receipt of such payment), or required by the related
Contracts or applicable law, be applied, first, as a Collection of any
Receivable or Receivables then outstanding of such Obligor, with such
Receivables being paid in the order of the oldest first, starting with the
oldest of such Receivables and, second, to any other indebtedness of such
Obligor.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1          Mutual Representations and Warranties.    Seller represents
and warrants to Buyer, and Buyer represents and warrants to Seller, as of the
date hereof and as of each date on which a purchase and sale or contribution, as
applicable, is made hereunder, as follows:

(a)    Organization and Good Standing.  It has been duly organized in, and is
validly existing as a corporation or limited liability company without
limitation on the duration of its existence, as applicable, in good standing
under the laws of its jurisdiction of organization, is duly qualified to
transact business in all jurisdictions where such qualification is necessary and
has all necessary power, authority, and legal right to carry out the
transactions contemplated in this Agreement, except where failure would not
reasonably be expected to have a Material Adverse Effect.

(b)    Power and Authority; Due Authorization.  It (i) has all necessary power,
authority and legal right to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) carry out the terms of
the Transaction Documents to which it is a party, (C) with respect to Seller,
sell, assign or contribute the Receivables and the Related Security on the terms
and conditions herein provided and (D) with respect to Buyer, purchase, acquire
and own the Receivables and the Related Security on the terms and conditions
herein provided and (ii) has duly authorized by all necessary corporate or
limited liability company action, as applicable, the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party in its capacity and on the terms and conditions herein or therein
provided.

(c)    Binding Obligations.  This Agreement and each other Transaction Document
to which it is a party constitute its valid and binding agreements enforceable
against it in accordance with their respective terms, except to the extent
limited by bankruptcy, reorganization, insolvency, moratorium and other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights or by general equitable principles.

 

6



--------------------------------------------------------------------------------

(d)    No Violation.    The execution, delivery and performance of its
obligations under this Agreement and each other Transaction Document to which it
is a party (i) do not contravene, or constitute a default under, any provision
of applicable law or regulation, its Organizational Documents or any agreement,
judgment, injunction, order, decree or other instrument binding upon it, if such
contravention or default would be reasonably likely to have a Material Adverse
Effect, or (ii) result in the creation or imposition of any Lien on any of its
assets which would be reasonably likely to have a Material Adverse Effect. No
transaction contemplated hereby requires compliance by it with any bulk sales
act or similar law.

(e)    No Proceedings.  There are no suits, actions or proceedings pending, or
to the knowledge of any of its Authorized Officers, threatened against it, the
adverse determination of which is reasonably likely to occur, and if so
adversely determined would be reasonably likely to have a Material Adverse
Effect.

(f)    Compliance with Laws.  It is in compliance in all material respects with
all applicable laws, rules and regulations, other than such laws, rules and
regulations (i) the validity or applicability of which it is contesting in good
faith or (ii) the failure to comply with which would not be reasonably likely to
have a Material Adverse Effect.

(g)    Governmental Approvals.    No consent, approval, authorization, permit or
license from, or registration or filing with, any Governmental Authority is
required in connection with the making of this Agreement and each other
Transaction Document to which it is a party, with the exception of routine
periodic filings made under the Exchange Act, filing of the financing statements
required hereunder and such consents, approvals, authorizations, permits,
licenses, registrations or filings which have already been completed or
obtained.

(h)    Investment Company Act.    It is not required to register as an
“investment company” under, and within the meaning of, the Investment Company
Act of 1940, as amended.

SECTION 4.2          Additional Representations and Warranties of
Seller.    Seller represents and warrants to Buyer as of the date hereof and as
of each date on which a purchase and sale or contribution, as applicable, is
made hereunder, as follows:

(a)    Valid Sale.  This Agreement constitutes an absolute and irrevocable valid
sale, transfer and assignment or contribution, as applicable, of the Receivables
originated by Seller and the Related Security to Buyer, or alternatively the
granting of a valid security interest in the Receivables and the Related
Security to Buyer, enforceable against creditors of, and purchasers from Seller.
The Purchase Price payable for any Receivable under Section 2.3 constitutes fair
consideration and reasonably equivalent value for such Receivable and the
Related Security and is comparable to the sale price for such assets that could
generally be obtained by Seller in the marketplace from unaffiliated Persons in
comparable transactions, and no transfer of any Receivable or Related Security
by Seller hereunder was made for or on account of an antecedent debt.

 

7



--------------------------------------------------------------------------------

(b)    Margin Regulations.  No part of the funds obtained by Seller under this
Agreement will be used by Seller or any Originator in a manner which would
violate, or result in a violation of Regulation T, U or X promulgated by the
Board of Governors of the Federal Reserve System.

(c)    Full Disclosure.    (i)    All information (other than projections)
furnished by Seller in writing to Buyer, the Administrative Agent and the
Lenders prior to the date hereof in connection with the transactions
contemplated hereby does not, collectively, contain any material misstatement of
a material fact or omit to state a material fact necessary to make the
statements contained therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading in any material respect
on and as of the date such information was furnished; provided that, with
respect to projected financial information (including financial estimates,
forecasts and other forward-looking information), Seller represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time; and provided, further, that no representation is made
under this Section 4.2(c)(i) with respect to any information of a general
economic or general industry nature.

(ii)    All information (other than projections) hereafter furnished by Seller
in writing to Buyer, the Administrative Agent or any of the Lenders for purposes
of or in connection with this Agreement or any other Transaction Document will
not contain any material misstatement of fact or omit to state a material fact
or any fact necessary to make the statements contained therein (taken as a
whole), in the light of the circumstances under which they were made, not
misleading in any material respect on and as of the date such information was
furnished; provided that, with respect to projected financial information
(including financial estimates, forecasts and other forward-looking
information), Seller represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time; provided,
further, that no representation is made under this Section 4.2(c)(ii) with
respect to any information of a general economic or general industry nature.

(d)    Quality of Title; UCC Financing Statements.  Prior to its sale or
contribution (or simultaneously with such sale or contribution), as applicable,
to Buyer hereunder, Seller is the legal and beneficial owner of each Receivable
and its Related Security, free and clear of any Adverse Claim except as created
by the Transaction Documents. Seller has taken all steps under the UCC (or other
comparable law) of any applicable jurisdiction as necessary to transfer its
interest in each Receivable and its Related Security sold or contributed to
Buyer hereunder, and no financing statement or other instrument similar in
effect covering any Receivable or Related Security sold or contributed by it
hereunder is on file in any recording office, except such as may be filed (i) in
favor of Buyer or the Administrative Agent on behalf of the Lenders in
accordance

 

8



--------------------------------------------------------------------------------

with the Transaction Documents, (ii) as a result of any action taken by the
Administrative Agent or any assignee thereof or (iii) with respect to which the
related grant of security interest has been released on or prior to the date
hereof.

(e)    Places of Business and Locations of Records.  The principal places of
business and chief executive offices of Seller and each Originator and the
offices Records are kept are located at one or more of the addresses listed next
to its name on Annex 1, or such other locations of which the Administrative
Agent and the Lenders have been notified in accordance with Section 5.2(a) of
the Credit and Security Agreement in jurisdictions where all actions required by
Section 12.4(a) of the Credit and Security Agreement has been taken and
completed. The Federal Employer Identification Number and Organizational
Identification Number of Seller and each Originator are correctly set forth on
Annex 1.

(f)    Names.  In the past five (5) years, neither Seller nor any Originator has
used any legal names, trade names or assumed names other than those set forth in
Annex 1.

(g)    Collections.  The conditions and requirements set forth in Section 5.1(j)
of the Credit and Security Agreement and Section 6.2(b) of the Credit and
Security Agreement have at all times been satisfied and duly performed. The
names and addresses of all Collection Banks, together with the account numbers
of the Collection Accounts at each Collection Bank and the post office box
number of each Lock-Box, are listed on Annex 2, as the same may be updated from
time to time in writing delivered to the Administrative Agent. Seller has not
assigned or granted any Person, other than Buyer or the Administrative Agent on
behalf of the Lenders as contemplated by the Credit and Security Agreement or
the other Transaction Documents, a security interest in or dominion and control
of any Collection Account, or the right to take dominion or control of any such
Collection Account at a future time or upon the occurrence of a future event.

(h)    Taxes.    Seller has filed all material tax returns which to the
knowledge of any member of Seller’s tax department were required to be filed and
have paid or have adequately provided for all taxes shown thereon to be due,
including any interest and penalties accrued thereon, except for (i) those not
yet delinquent, (ii) those the nonpayment of which would not be reasonably
likely to have a Material Adverse Effect and (iii) those being contested in good
faith.

(i)    Credit and Collection Policies; Law Applicable to Receivables. Seller has
complied with the Credit and Collection Policy applicable to any Receivable in
all material respects and has not made any change to such Credit and Collection
Policy prohibited by Section 5.2(c) of the Credit and Security Agreement and the
Transaction Documents. Each Receivable, together with the Contract related
thereto, does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, to the extent applicable, laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation, except, in each case, where such contravention or violation would
not reasonably be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(j)    Eligible Receivables.  Each Receivable conveyed to Buyer identified by
Seller as an “Eligible Receivable” as of the date of its conveyance was an
Eligible Receivable as of such date of conveyance.

(k)    Enforceability of Contracts.    Each Contract with respect to each
Eligible Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Eligible Receivable created thereunder and any accrued interest thereon
(exclusive of any reduction to the Outstanding Balance of a Receivable pursuant
to Section 3.2(a)(i)), enforceable against the Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(l)    Payments to Originators.    With respect to each Receivable that Seller
has acquired from any other Originator, Seller has given reasonably equivalent
value to such Originator in consideration therefor and such transfer was not
made for or on account of an antecedent debt.

(m)    Financial Information.  All balance sheets, all statements of income and
of cash flow and all other financial information of Seller and the Originators
(other than projections) furnished in writing by Seller or any Originator to
Buyer, the Administrative Agent or any Lender and described in Section 5.1(a) of
the Credit and Security Agreement or Section 5.2(f) herein have been and will be
prepared in accordance with GAAP consistently applied, and do or will present
fairly in all material respects the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended; provided that unaudited financial
statements of Seller and the Originators have been prepared without footnotes,
without reliance on any physical inventory and are subject to year-end
adjustments. Any projections furnished by any Authorized Officer of Seller or
any Originator to Buyer, the Administrative Agent or any of the Lenders for
purposes of or in connection with this Agreement and the Credit and Security
Agreement were prepared in good faith based upon estimates and assumptions
stated therein which, at the time of preparation, were believed by Seller to be
reasonable (it being understood that such projections are subject to
uncertainties and contingencies, many of which are beyond the control of Seller
and the Originators, that no assurances can be given that such projections will
be realized, and that actual results may differ in a material manner from such
projections).

(n)    Perfection.  It is the intention of the parties to this Agreement that
the conveyance of Seller’s right, title and interest in and to the Receivables
and the Related Security conveyed to Buyer hereunder and all the proceeds of all
of the foregoing to Buyer pursuant to this Agreement shall constitute an
absolute and irrevocable purchase and sale and not a loan or pledge. If,
notwithstanding the foregoing and the other

 

10



--------------------------------------------------------------------------------

provisions hereof, the conveyance of the Receivables and the Related Security to
Buyer is characterized by any third party as a loan or pledge, then assuming the
filing of the financing statements approved by Seller on the date hereof, this
Agreement, together with the filing of such financing statements, is effective
to create in favor of Buyer and its assigns a valid and perfected first priority
security interest in each Receivable existing or hereafter arising and in all
other Collateral, free and clear of any Adverse Claim, except as created by the
Transaction Documents and except for inchoate tax liens as to which no notice of
tax lien has been filed.

ARTICLE V

GENERAL COVENANTS

SECTION 5.1          Mutual Covenants.  At all times prior to the Facility
Termination Date and the end of the related Liquidation Period, unless the
Administrative Agent shall otherwise consent in writing, Buyer and Seller shall,
and Seller shall cause each Originator to:

(a)    Compliance with Laws, Etc.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority
(including environmental laws and ERISA), a breach of which would be reasonably
likely to have a Material Adverse Effect, except where contested in good faith
and by proper proceedings.

(b)    Preservation of Existence.    Preserve and maintain its corporate
existence and take all reasonable action to preserve and maintain all of its
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided, however, that nothing
herein contained shall prevent a merger or consolidation of a Subsidiary of
Martin Marietta into or with Martin Marietta (if Martin Marietta is the
surviving entity) or another Subsidiary or any other merger, consolidation or
transfer of assets that is not prohibited under the Credit and Security
Agreement, as long as immediately after giving effect to any such transaction,
no Amortization Event shall have occurred and be continuing.

(c)    Separateness.    (i) To the extent applicable to it, observe the
applicable legal requirements for the recognition of Buyer as a legal entity
separate and apart from Seller and any Originator, including complying with (and
causing to be true and correct) each of the facts and assumptions contained in
the opinions of Skadden, Arps, Slate, Meagher & Flom LLP delivered pursuant to
Schedule B of the Credit and Security Agreement regarding “true sale” and
“substantive consolidation” matters (and any later bring-downs or replacements
of such opinions) and (ii) not take any actions inconsistent with the terms of
Section 5.1(i) of the Credit and Security Agreement or Buyer’s limited liability
company agreement.

 

11



--------------------------------------------------------------------------------

SECTION 5.2          Additional Covenants of Seller.  At all times prior to the
Facility Termination Date and the end of the related Liquidation Period, Seller
shall and, to the extent applicable, shall cause each Originator to:

(a)    Inspections.  Furnish to the Administrative Agent and each Lender from
time to time such information with respect to it and the Receivables as the
Administrative Agent or any of the Lenders may reasonably request. Seller shall,
and shall cause each Originator to, from time to time during regular business
hours as requested by the Administrative Agent or any of the Lenders upon
reasonable notice and, except as set forth below, at the sole cost of Seller or
the applicable Originator(s), permit the Administrative Agent (accompanied by
any Lender), or its respective agents or representatives: (i) to examine and
make copies of and abstracts from all Records in the possession or under the
control of such Person relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of conducting a Review
pursuant to Section 5.1(d) of the Credit and Security Agreement; provided, so
long as no Amortization Event has occurred and is continuing, a Review shall
occur no more than once in any calendar year and Buyer shall be responsible for
the costs and expenses of such Review.

(b)    Keeping of Records and Books of Account.  (i) Maintain and implement, and
cause each Originator to maintain and implement, administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable within two (2) Business Days of the receipt of such
Collection or adjustment in respect of such Receivable). Seller shall give
Buyer, the Administrative Agent and each Lender notice of any material change in
the administrative and operating procedures referred to in the previous
sentence.

(ii)   Seller shall, and shall cause each Originator to: (A) on or prior to the
date hereof, make a notation in its books and records with respect to the
Receivables as may be required by the Purchaser and the Servicer, and (B) upon
the request of the Administrative Agent following the occurrence and during the
continuation of an Amortization Event, deliver to the Administrative Agent all
invoices included in the Contracts (including, without limitation, all multiple
originals of any such invoice) relating to the Receivables.

(c)    Notice to Potential Purchasers.  If a third party, including a potential
purchaser of the Receivables, inquires with respect to any Receivables, Seller
will inform such third party that (i) Seller has sold or contributed the
Receivables to Buyer and (ii) Buyer has transferred interests in the Receivables
to the Administrative Agent and the Lenders under the Credit and Security
Agreement, and Seller will not claim any ownership interest in the Receivables.

(d)    Compliance with Contracts and Credit and Collection Policy.  Timely and
fully (i) perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables it has conveyed hereunder, and (ii) comply in all
material respects with the Credit and Collection Policy applicable to each
Receivable and the related Contract.

 

12



--------------------------------------------------------------------------------

(e)    Collections.    Cause (i) all proceeds from all Lock-Boxes to be directly
deposited by a Collection Bank into a Collection Account and (ii) each Lock-Box
and Collection Account to be subject at all times to a Collection Account
Agreement that is in full force and effect. In the event any payments relating
to Receivables are remitted directly to Seller, any Originator or any of their
Affiliates, Seller shall remit such payments (or cause such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, will itself hold or, if applicable, will cause such payments
to be held in trust for the exclusive benefit of Buyer, the Administrative Agent
and the Lenders, subject to the Servicer’s rights under Section 6.2(c) of the
Credit and Security Agreement.

(f)    Financial Reporting.  Seller will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish or cause to be furnished to Buyer:

(i)   Copies of Notices.  Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Originator or any
Collection Bank, copies of the same.

(ii)  Other Information.    With reasonable promptness, such further information
regarding the business and financial condition of Seller or any Originator as
Buyer may reasonably request.

(g)    Notices.  Seller will notify Buyer, Administrative Agent and the Lenders
in writing signed by an Authorized Officer of Seller of any of the following
promptly upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

(i)   Amortization Events or Potential Amortization Events.  The occurrence of
any event or condition with respect to Seller that constitutes an Amortization
Event or a Potential Amortization Event.

(ii)  Material Adverse Effect.    The occurrence of any event or condition with
respect to Seller that has had, or would reasonably be expected to have, a
Material Adverse Effect.

(iii) Defaults Under Other Agreements.  The occurrence of a default or an event
of default under any other financing arrangement relating to Material Debt
(including a line of credit which would constitute Material Debt if fully
funded) in aggregate principal amount pursuant to which Seller is a debtor or an
obligor.

(iv)  Termination of Originator.  The occurrence of any termination of any
Originator’s obligation to sell Receivables to Seller under the Originator Sale
Agreement, and the Outstanding Balance of all Receivables originated by such
Originator as of the last day of the month then most recently ended.

 

13



--------------------------------------------------------------------------------

(h)    Taxes.    Pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any property belonging to it, prior to the date on which penalties attach
thereto, and all lawful material claims which, if unpaid, might become a Lien
upon its property; provided that neither Seller nor any Originator shall be
required to pay any such tax, assessment, charge, levy or claim (i) the payment
of which is being contested in good faith and by proper proceedings, (ii) not
yet delinquent or (iii) the non-payment of which, if taken in the aggregate,
would not be reasonably likely to have a Material Adverse Effect.

(i)    Payments to Originators.  With respect to any Receivable purchased by
Seller from any other Originator, such purchase shall be effected under, and in
strict compliance with the terms of, the Originator Sale Agreement, including,
without limitation, the terms relating to the amount and timing of payments to
be made to such Originator in respect of the purchase price for such Receivable.

(j)    Ownership.  Seller will (or will require each Originator to) take all
necessary action to vest legal and equitable title to the Receivables, the
Related Security and the Collections irrevocably in Buyer, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Administrative Agent
and the Lenders (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Buyer’s interest
in such Receivables, Related Security, and Collections and such other action to
perfect, protect or more fully evidence the interest of Buyer therein as Buyer,
the Administrative Agent and any Lender may reasonably request).

(k)    Accounting.  Seller will treat its transfer of Receivables to Buyer
pursuant to this Agreement as an absolute conveyance and true sale or
contribution on its books and records.

(l)    Performance and Enforcement of the Originator Sale Agreement.  Seller
shall, and shall require each Originator to, perform its respective obligations
and undertakings under and pursuant to the Originator Sale Agreement. Seller
will purchase Receivables under the Originator Sale Agreement in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to it as purchaser under the Originator Sale Agreement. Seller
will take all actions to enforce Buyer’s rights and interests (and the rights
and interests of the Administrative Agent and the Lenders as assignees of Buyer)
under the Originator Sale Agreement as Buyer or the Administrative Agent may
from time to time reasonably request.

SECTION 5.3          Negative Covenants of Seller.  Until the Facility
Termination Date and the end of the related Liquidation Period, without the
prior written consent of Buyer and the Administrative Agent, Seller shall not,
and to the extent applicable, shall not permit any Originator to:

(a)    Name Change, Offices and Records.  Change its name, identity or legal
structure (within the meaning of Section 9-507(c) of any applicable enactment of
the UCC) or relocate its chief executive office or any office where Records are
kept unless it shall have (i) given the Administrative Agent and the Lenders at
least ten (10) days’ prior written notice thereof and (ii) delivered to the
Administrative Agent all financing statements, instruments and other documents
reasonably requested by the Administrative Agent in connection with such change
or relocation.

 

14



--------------------------------------------------------------------------------

(b)    Change in Payment Instructions to Obligors.  Except as may be required by
the Administrative Agent pursuant to Section 6.2(b) of the Credit and Security
Agreement, add or terminate any bank as a Collection Bank, or make any change in
the instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Administrative Agent shall have received, at
least ten (10) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box; provided, however, that the Servicer may make changes in instructions
to Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

(c)    Modifications to Contracts and Credit and Collection Policy.   Make, or
permit any Originator to make, any change to any Credit and Collection Policy
that would reasonably be expected to decrease the credit quality of any newly
created Receivables or materially adversely affect the collectability of the
Receivables. Except as provided in Section 6.2(d) of the Credit and Security
Agreement, Seller shall not, nor shall it permit any Originator to, extend,
amend or otherwise modify the terms of any Receivable or any terms of any
Contract related to such Receivable in any material respect other than in
accordance with the applicable Credit and Collection Policy.

(d)     Sales, Liens.  Except as permitted or contemplated by this Agreement,
the Originator Sale Agreement, the Credit and Security Agreement and the
Transaction Documents, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or grant any option with respect to, or create or suffer
to exist any Adverse Claim upon (including, without limitation, the filing of
any financing statement) or with respect to, any Receivable, Related Security or
Collections, or upon or with respect to any Contract under which any Receivable
arises, or any Lock-Box or Collection Account, or assign any right to receive
income with respect thereto, and Seller will defend the right, title and
interest of Buyer, the Administrative Agent and the Lenders in, to and under any
of the foregoing property, against all claims of third parties claiming through
or under Seller.

(e)    Prohibition on Additional Negative Pledges.  Enter into or assume any
agreement (other than this Agreement, the Originator Sale Agreement, the Credit
and Security Agreement and the other Transaction Documents) prohibiting or
restricting any transaction contemplated hereby or by the other Transaction
Documents.

 

15



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION OF PURCHASES

SECTION 6.1          Voluntary Termination.   The sale or contribution by Seller
of Receivables and Related Security, as applicable, by Seller pursuant to this
Agreement may be terminated by any party hereto, upon reasonable notice to the
other parties hereto, with the consent of the Administrative Agent or at any
time when the Aggregate Principal is equal to zero and no Commitment is
outstanding under the Credit and Security Agreement.

SECTION 6.2          Automatic Termination.  The sale or contribution of
Receivables and Related Security, as applicable, by Seller pursuant to this
Agreement shall automatically terminate upon the Automatic Termination Date.

ARTICLE VII

INDEMNIFICATION

SECTION 7.1          Seller’s Indemnity.  (a)  General Indemnity. Without
limiting any other rights which any such Person may have hereunder or under
applicable law, but subject to Sections 7.1(b) and 8.6, Seller hereby agrees to
indemnify and hold harmless Buyer, Buyer’s Affiliates and all of their
respective successors, transferees, participants and assigns, including all
Persons referred to in Section 8.4 hereof, and all officers, members, managers,
directors, shareholders, controlling persons, employees and agents of any of the
foregoing (each an “Seller Indemnified Party”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related reasonable
and documented out-of-pocket costs and expenses (including all filing fees),
including attorneys’, consultants’ and accountants’ fees and disbursements but
excluding all Excluded Taxes (all of the foregoing, subject to the proviso below
and without duplication, being collectively referred to as “Seller Indemnified
Amounts”) awarded against or incurred by any of them arising out of, relating to
or in connection with the Transaction Documents, any of the transactions
contemplated thereby, the ownership, maintenance or purchasing of the
Receivables or in respect of or related to any Receivable or Related Security or
arising out of or relating to or in connection with the actions of Seller, any
Originator or their Affiliates; provided, however, notwithstanding anything to
the contrary in this Article VII, Seller Indemnified Amounts shall not include
any amounts (x) that have resulted from the fraud, bad faith, gross negligence
or willful misconduct on the part of any Seller Indemnified Party (other than
Seller, any Originator or their Affiliates), (y) that constitute recourse with
respect to the value or collectability of a Receivable or recourse with respect
to a Receivable by reason of the creditworthiness of the related Obligor or
(z) to the extent relating to relationships between or among each of, or any of,
the Administrative Agent, the Lenders or any assignee or participant thereof.
Without limiting the foregoing, Seller shall indemnify, subject to the express
limitations set forth in this Section 7.1, and hold harmless each Seller
Indemnified Party for any and all Seller Indemnified Amounts arising out of,
relating to, or in connection with:

(i)    any representation or warranty made by or on behalf of Seller or any
Originator under or in connection with this Agreement, any Transaction Document
or any other information or report delivered by Seller or any Originator
pursuant to the Transaction Documents, which shall have been false or incorrect
in any material respect when made or deemed made;

 

16



--------------------------------------------------------------------------------

(ii)    the failure by Seller or any Originator to comply with any applicable
law, rule or regulation related to any Receivable or Contract related thereto,
or the noncompliance of any Receivable or any Contract related thereto with any
such applicable law, rule or regulation or any failure of Seller or any
Originator to keep or perform any of its obligations, express or implied, with
respect to the Contract relating to any Receivable;

(iii)   the failure of Seller to vest and maintain vested in Buyer, a perfected
ownership or security interest in the Receivables and the other property
conveyed pursuant hereto, free and clear of any Adverse Claim;

(iv)    any commingling of funds to which Buyer is entitled hereunder with any
other funds, except as permitted or contemplated by the Transaction Documents;

(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor or financial inability of the Obligor to pay) of the Obligor to
the payment of any Receivable (including, without limitation, a defense based on
such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the goods or services creating such Receivable
or the furnishing or failure to furnish such goods or services or other similar
claim or defense not arising from the financial inability of any Obligor to pay
undisputed indebtedness;

(vi)    any failure of Seller or any Originator to perform its duties or
obligations in accordance with the provisions of any Transaction Document to
which it is a party;

(vii)   any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort, arising out of or in connection with any Receivable or any
related Contract or any other suit, claim or action of whatever sort relating to
any obligations of Seller or any Originator under the Transaction Documents;

 

17



--------------------------------------------------------------------------------

(viii)   any investigative, administrative or judicial proceeding brought or
threatened against the Seller Indemnified Party relating to or arising out of
this Agreement or any other Transaction Document or any actual or proposed use
of proceeds of the funds obtained by Seller hereunder;

(ix)     any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

(x)      any attempt by any Person (other than a Seller Indemnified Party) to
void the transfers contemplated hereby under statutory provisions or common law
or equitable action (except as created by the Transaction Documents); or

(xi)     any action or omission by Seller or any Originator that reduces or
impairs the rights of Buyer with respect to any Receivables or Related Security
or the value of any Receivables or Related Security, except as permitted or
contemplated by the Transaction Documents.

(b)    Contest of Tax Claim; After-Tax Basis.  If any Seller Indemnified Party
shall have notice of any attempt to impose or collect any Tax or governmental
fee or charge for which indemnification will be sought from Seller under this
Article VII, such Seller Indemnified Party shall give prompt and timely notice
of such attempt to Seller, and Seller shall have the right, at its sole expense,
to participate in any proceedings resisting or objecting to the imposition or
collection of any such Tax, governmental fee or charge. Indemnification in
respect of such Tax, governmental fee or charge shall be in an amount necessary
to make such Seller Indemnified Party whole after taking into account any tax
consequences to such Seller Indemnified Party of the payment of any such Tax,
governmental fee or change (other than any portion thereof constituting Excluded
Taxes for which it would not in the first instance be entitled to
indemnification hereunder) and the receipt of the indemnity provided hereunder
or of any refund of any such Tax previously indemnified hereunder, including the
effect of such Tax or refund on the amount of Tax measured by net income or
profits which is or was payable by such Seller Indemnified Party.

SECTION 7.2          Contribution.  If for any reason the indemnification
provided above in this Article VII is unavailable to a Seller Indemnified Party
or is insufficient to hold a Seller Indemnified Party harmless, then Seller
shall contribute to the amount paid or payable by such Seller Indemnified Party
as a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such Seller
Indemnified Party on the one hand and Seller on the other hand but also the
relative fault of such Seller Indemnified Party as well as any other relevant
equitable considerations.

 

18



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1          Amendments, etc.  No amendment or waiver of any provision
of this Agreement nor consent to any departure by Seller therefrom shall in any
event be effective unless the same shall be in writing and signed by Buyer and
the Administrative Agent, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
Seller shall not amend or otherwise modify the Originator Sale Agreement without
the written consent of Buyer and the Administrative Agent.

SECTION 8.2          No Waiver; Remedies.     No failure on the part of the
Administrative Agent, Buyer or any Seller Indemnified Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by law.

SECTION 8.3          Notices, Etc.  All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile and email communication) and shall be personally delivered
or sent by express mail or nationally recognized overnight courier or by
certified mail, first class postage prepaid or by facsimile or email, to the
intended party at the address, facsimile number or email address of such party
set forth in Annex 3 or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, (a) if personally delivered
or sent by express mail or courier or if sent by certified mail, when received,
and (b) if transmitted by facsimile or email, when receipt is confirmed by
telephone or electronic means.

SECTION 8.4          Binding Effect; Assignment.     Seller acknowledges that
the Administrative Agent and the Lenders under the Credit and Security Agreement
may rely upon the terms of this Agreement. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, including the Administrative Agent and the Lenders under the Credit
and Security Agreement. Seller acknowledges that Buyer’s rights under this
Agreement may be assigned to the Administrative Agent and the Lenders under the
Credit and Security Agreement, consents to such assignment and to the exercise
of those rights directly by any such Person to the extent permitted by the
Credit and Security Agreement and acknowledges and agrees that each of such
Persons and each of their respective successors and assigns are express third
party beneficiaries of this Agreement.

SECTION 8.5          Survival.  The rights and remedies with respect to any
breach of any representation and warranty made by Seller or Buyer pursuant to
Section 3.2 or Article IV, the indemnification provisions of Article VII and the
provisions of this Article VIII shall survive any termination of this Agreement.

SECTION 8.6          Costs, Expenses and Taxes.  In addition to its obligations
under Article VII, each party agrees to pay on demand all costs and expenses
incurred by the other

 

19



--------------------------------------------------------------------------------

party and its assigns in connection with the enforcement of, or any actual or
claimed breach of, this Agreement, including the reasonable fees and expenses of
counsel to any of such Persons incurred in connection with any of the foregoing
or in advising such Persons as to their respective rights and remedies under
this Agreement in connection with any of the foregoing. Seller also agrees to
pay on demand all stamp and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing, and recording of
this Agreement.

SECTION 8.7          Execution in Counterparts; Integration.  This Agreement may
be executed in any number of counterparts and by the different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Executed counterparts may be delivered electronically. This
Agreement, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.

SECTION 8.8          GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS OR ANY CONFLICTS OF LAW PRINCIPLES THEREOF).

SECTION 8.9          WAIVER OF JURY TRIAL.    EACH OF SELLER AND BUYER HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR OTHER RELATIONSHIP EXISTING
IN CONNECTION WITH THIS AGREEMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT A JURY.

SECTION 8.10          CONSENT TO JURISDICTION.    EACH OF SELLER AND BUYER
HEREBY ACKNOWLEDGES AND AGREES THAT IT IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION, FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL
JURISDICTION IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.

SECTION 8.11          No Proceedings.  Seller agrees, for the benefit of the
parties to the Credit and Security Agreement, that it will not institute against
Buyer, or join any other Person in instituting against Buyer, any proceeding of
a type referred to in the definition of Event of Bankruptcy from the date hereof
until one year plus one day after the Aggregate Principal has been reduced to
zero under the Credit and Security Agreement and all Commitments thereunder

 

20



--------------------------------------------------------------------------------

have terminated. In addition, all amounts payable by Buyer to Seller pursuant to
this Agreement shall be payable solely from funds available for that purpose
(after Buyer has satisfied all obligations then due and owing under the Credit
and Security Agreement).

SECTION 8.12        No Recourse Against Other Parties.    No recourse under any
obligation, covenant or agreement of Buyer contained in this Agreement shall be
had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of Buyer.

SECTION 8.13        Grant of Security Interest.  It is the intention of the
parties to this Agreement that the conveyance of Seller’s right, title and
interest in and to the Receivables, the Related Security and all the proceeds of
all of the foregoing to Buyer pursuant to this Agreement shall constitute an
absolute and irrevocable purchase and sale or capital contribution, as
applicable, and not a loan or pledge. If, notwithstanding the foregoing and the
other provisions hereof, the conveyance of the Receivables and the Related
Security to Buyer is characterized by any third party as a loan or pledge, the
parties intend that Seller shall be deemed hereunder to have granted, and Seller
does hereby grant, to Buyer a first priority perfected security interest to
secure Seller’s obligations hereunder in all of Seller’s right, title and
interest in, to and under the Receivables and the Related Security, in each case
whether now owned or existing, hereafter arising, acquired or originated, or in
which Seller now or hereinafter has any rights, and wherever so located, and
that this Agreement shall constitute a security agreement under applicable law.

SECTION 8.14        Severability.      Any provisions of this Agreement which
are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

[SIGNATURE PAGES FOLLOW]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

MARTIN MARIETTA MATERIALS, INC.,

as Seller and as Servicer

By:

     

/s/ Anne H. Lloyd

 

Name:

 

Anne H. Lloyd

 

Title:

 

EVP, CFO and Treasurer

MARTIN MARIETTA FUNDING LLC,

as Buyer

By:

     

/s/ Roselyn Bar

 

Name:

 

Roselyn Bar

 

Title:

 

Vice President and Secretary

 

S-1



--------------------------------------------------------------------------------

ANNEX 1

SCHEDULE OF ORIGINATORS AND RELATED UCC DETAILS

 

ORIGINATOR

(Legal Name)

  

Trade Names /

Assumed Names

  

Principal Place

of Business

   Chief Executive Office        Location of Records           

Federal

Employer

Identification

Number

  

Jurisdiction;

Organizational

Identification

Number

Martin Marietta Materials, Inc.   

Martin Marietta Aggregates

 

Martin Marietta Materials Southwest

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   56-1848578    NC: 0333756 Martin Marietta Materials Southwest, Inc.   

Martin Marietta Materials

 

Martin Marietta Aggregates

 

Martin Marietta Materials Southwest Division

 

Martin Marietta Aggregates Southwest Division

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   65-1310123    TX: 0800836382 Martin Marietta Magnesia Specialties, LLC   
Martin Marietta Magnesia Specialties Co., LLC   

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   52-1603828    DE: 2182709 American Aggregates Corporation        

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   34-4175690    NC: 1293321

 

Annex 1, Page 1



--------------------------------------------------------------------------------

ORIGINATOR

(Legal Name)

  

Trade Names /

Assumed Names

  

Principal Place

of Business

   Chief Executive Office        Location of Records           

Federal

Employer

Identification

Number

  

Jurisdiction;

Organizational

Identification

Number

Meridian Aggregates Company, a Limited Partnership   

Martin Marietta Materials

 

Martin Marietta Aggregates

 

Martin Marietta Materials Southwest Division

 

Martin Marietta Aggregates Southwest Division

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   06-1469973    NC: 1293336 Meridian Aggregates Company Southwest, LLC        

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   20-0606408    NC: 1293314 Mid-State Construction & Materials, Inc.   

Benton Redi-Mix

 

F&F Concrete Products Company, Inc.

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   71-0730671    AR: 100102032 Campbell’s C-Ment Contracting, Inc.    Suburban
Reddi Mix Company   

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

 

5400 Fenton Street,

Arvada, CO 80002

   84-0446076    CO: 19871129181 Granite Canyon Quarry        

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   83-0285784    WY: N/A Meridian Aggregates Company Northwest, LLC        

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   20-0606297    NC: 1293312

 

Annex 1, Page 2



--------------------------------------------------------------------------------

ORIGINATOR

(Legal Name)

  

Trade Names /

Assumed Names

  

Principal Place

of Business

   Chief Executive Office        Location of Records           

Federal

Employer

Identification

Number

  

Jurisdiction;

Organizational

Identification

Number

Material Producers, Inc.        

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   73-1123561    OK: 1900369422 Alamo Gulf Coast Railroad Company        

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

  

2710 Wycliff Road,

Raleigh, NC 27607

   74-2773123    TX: 0002136480

 

Annex 1, Page 3



--------------------------------------------------------------------------------

ANNEX 2

LOCK-BOX INFORMATION

Provided Separately.

 

Annex 2, Page 1



--------------------------------------------------------------------------------

ANNEX 3

NOTICE INFORMATION

If to Seller:

Martin Marietta Materials, Inc.

2710 Wycliff Road

Raleigh, NC 27607

Facsimile: 919-510-4700

If to Buyer:

Martin Marietta Funding LLC

2710 Wycliff Road

Raleigh, NC 27607

 

Annex 3, Page 1